Name: Commission Regulation (EEC) No 246/90 of 30 January 1990 amending Regulation (EEC) No 3946/89 fixing certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards artichokes, carrots, strawberries, lettuce, melons, table grapes and tomatoes and bringing broad- leaf endives under these rules
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy
 Date Published: nan

 31 . 1 . 90 Official Journal of the European Communities No L 27/17 COMMISSION REGULATION (EEC) No 246/90 of 30 January 1990 amending Regulation (EEC) No 3946/89 fixing certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards artichokes, carrots, strawberries, lettuce, melons, table grapes and tomatoes and bringing broad-leaf endives under these rules THE COMMISSION OF THE EUROPEAN COMMUNITIES, tioned products for the month of February 1990 ; whereas they should all therefore be brought under the same rules and Regulation (EEC) No 3946/89 amended accordingly ; Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Act of Accession of Spain and Portugal, HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Article 1 Whereas Commission Regulation (EEC) No 816/89 (2) established the list of products subject to the supplemen ­ tary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas these products include artichokes, carrots, strawberries, lettuce, melons, table grapes, tomatoes and broad-leaf endives ; Regulation (EEC) No 3946/89 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 For tomatoes of CN code 0702 00 10, cabbage lettuce of CN code 0705 1 1 90, lettuce other than cabbage of CN code 0705 19 00, carrots of CN code ex 0706 10 00, artichokes of CN code 0709 10 00, table grapes of CN code 0806 10 15, melons of CN code 0807 10 90, strawberries of CN code 0810 10 90 and broad-leaf endives of CN code ex 0705 29 00 , periods as defined in Article 2 of Regulation (EEC) No 3210/89 are determined as indicated in the Annex hereto.' Whereas Commission Regulation (EEC) No 3944/S9 (3), as amended by Regulation (EEC) No 245/90 (4), laid down detailed rules for applying the supplementary trade mechanism, termed 'STM' below, to fresh fruit and vege ­ tables : 2 . The Annex is replaced by the Annex to this Regula ­ tion. Whereas Commission Regulation (EEC) No 3946/89 (4) determined that the month of January 1990 should for the abovementioned products be a period I as defined in Article 2 of Regulation (EEC) No 3210/89 ; whereas Commission Regulation (EEC) No 3945/89 (*), deter ­ mined that for broad-leaf endives the month of January 1990 should be a period II ; whereas the outlook for Spanish consignments to the rest of the Community, Portugal excepted, and the market situation indicate that the period I should be determined for all the abovemen Article 2 o OJ No L 312, 27. 10 . 1989, p. 6 . (2) OJ No L 86, 31 , 3 . 1989, p. 35 . (3) OJ No L 379, 28 . 12. 1989, p. 20. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 February 1990. (4) See page 14 of this Official Journal , H OJ No L 379, 28 . 12. 1989, p. 27. (6) OJ No L 379, 28 . 12. 1989, p. 25. No L 27/ 18 Official Journal of the European Communities 31 . 1 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX 'ANNEX Periods as defined in Article 2 of Regulation (EEC) No 3210/89 1 to 28 February 1990 Description of product CN code Period Tomatoes 0702 00 10 I Cabbage lettuce 0705 11 90 I Lettuce other than cabbage lettuce 0705 19 00 I Carrots ex 0706 10 00 I Artichokes 0709 10 00 I Table grapes 0806 10 15 Melons 0807 10 90 I Strawberries 0810 10 90 I Broad-leaf endives ex 0705 29 00 I'